In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00165-CR



          KELON DEWON DAVIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 14-0392x




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Kelon Dewon Davis pled true to the State’s motion to adjudicate his guilt for evading arrest

or detention with a previous conviction and was sentenced to fourteen months’ incarceration. His

notice of appeal was timely filed September 15, 2016. The clerk’s record was filed November 18,

2016, and the reporter’s record was filed November 28, 2016, making Davis’ brief originally due

December 28, 2016. When neither the brief nor a request for extension of time in which to file the

brief was filed before the due date, this Court, sua sponte, extended the briefing deadline fifteen

days and advised Davis that his brief was due on or before January 20, 2017. To date, no brief has

been filed.

        Davis is represented by retained counsel, Vernard G. Solomon. After having received this

Court’s late brief notice, Solomon advised this Court by telephone that Davis may have left the

country. In light of Solomon’s representation to this Court that Davis may have absconded, and

in light of the fact that no brief has been filed, we abate this case to the trial court pursuant to Rule

38.8(b) of the Texas Rules of Appellate Procedure for a hearing to determine why counsel has not

filed the brief, whether the brief can be promptly filed with this Court irrespective of Davis’

whereabouts, whether Davis desires to prosecute his appeal, and whether he is indigent. See TEX.

R. APP. P. 38.8(b)(2). The hearing is to be conducted within fifteen days of the date of this order.

The trial court may also address other matters as it deems appropriate.

        The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental clerk’s

record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The reporter’s


                                                   2
record of the hearing shall also be filed with this Court in the form of a supplemental reporter’s

record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: February 2, 2017




                                                  3